DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
In regards to claim 1, the claim reads “manipulating optical elements positioned upstream of the second optical group to manipulate” [applicant’s lines 19-20], where it is clear that it was instead intended to read “manipulating optical elements positioned upstream of the second optical group configured to manipulate”. 
In regards to claim 17, the claim reads “magnifier to manipulate” [line 2], where it is clear that it was instead intended to read “magnifier configured to manipulate”. 
Appropriate correction is required. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: anamorphic optical element in claim 3, magnifier in claim 17, manipulating optical elements in claims 20 and 21. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to claim 1, the claim reads “wherein the third and fifth portions of light are focused onto a first and second area of a first image sensor, and the fourth and sixth portions of light are focused onto a first area and a second area of a second image sensor, wherein the first and second areas of the first and second image sensor do not overlap” [applicant’s lines 15-18]. This could be interpreted to be a method step in a product claim, rendering the claim unexaminable. Alternatively, this could be interpreted to describe the effect claimed portions are configured to produce. Therefore, the claim is unclear. For the purposes of prosecution, it will be assumed that the latter is the case. 
In regards to claim 1, the claim reads “wherein the third and fifth portions of light are focused onto a first and second area of a first image sensor, and the fourth and sixth portions of light are focused onto a first area and a second area of a second image sensor” [applicant’s lines 15-17]. Here, it is not clear if the first and second image sensors are positively claimed. Therefore, the claim is unclear. For the purposes of prosecution, it will be assumed that they are positively claimed. 
In regards to claim 5, the claim reads “first beamsplitter manipulates” [lines 2-3]. This could be interpreted to be a method step in a product claim, rendering the claim unexaminable. Alternatively, this could be interpreted to describe the effect claimed portions are configured to produce. Therefore, the claim is unclear. For the purposes of prosecution, it will be assumed that the latter is the case. 
In regards to claim 10, the claim reads “the infrared content and visible light content” [lines 3-4]. There is insufficient antecedent basis for these limitations in the claim. Therefore, the claim is unclear. For the purposes of prosecution, it will be assumed these are newly recited items.
In regards to claim 12, the claim reads “second beamsplitter reflects” [lines 1-2]. This could be interpreted to be a method step in a product claim, rendering the claim unexaminable. Alternatively, this could be interpreted to describe the effect claimed portions are configured to produce. Therefore, the claim is unclear. For the purposes of prosecution, it will be assumed that the latter is the case. 
In regards to claim 13, the claim reads “the first and second images” [line 2]. There is insufficient antecedent basis for these limitation in the claim. Therefore, the claim is unclear. For the purposes of prosecution, it will be assumed these are newly recited items. 
In regards to claim 16, the claim reads “the first and second images” [line 2]. There is insufficient antecedent basis for these limitation in the claim, as claim 16 is a multiple dependent claim depending from claim 14 or 15, and the first and second images are recited only in claim 14. Therefore, the claim is unclear. For the purposes of prosecution, it will be assumed these are newly recited items when depending from 15. 
Allowable Subject Matter
	Claims 1-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action.
	 The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, among other features, an optical imaging system for an endoscope, the optical imaging system comprising: 
	a first beamsplitter configured to receive afocal imaging light and split it into first and second portions along different optical paths, 
	an optical group configured to focus the first and second portions of light, 
	a second beamsplitter downstream from the optical group, and configured to receive the first and second portions into 3rd/4th and 5th/6th portions, respectively, 
	the second beamsplitter configured such that the 3rd/5th portions are focused on first and second areas of a first image sensor, and the 4th/6th portions are focused on first and second areas of a second image sensor, none of the first and second areas overlapping. 
	Cline (US PGPUB 2010/0210904) teaches the above optical imaging system however does not teach the first beamsplitter being configured to receive afocal light, or the second beamsplitter splitting both the first and second portions, or the optical group, or that the second portion is split into 5th/6th portions, or that the image sensors receive light in the patterns described, instead disclosing one image sensor receiving the 3rd/4th portions, and another image sensor receiving the 2nd portion. 
	Frangioni (US PGPUB 2019/0298151) teaches an endoscope imaging system where focal light is split by two beamsplitters onto three separate image sensors. 
Duckett et al. (US PGPUB 2019/0219831) teaches the above optical system, except for the second beamsplitter and resulting distribution of light onto image sensors. 
There is no reason or suggestion provided in the prior art to modify the above prior art to have the additional features as claimed above, and the only reason to modify the references would be based on Applicant's disclosure, which is impermissible hindsight reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cline (US PGPUB 2010/0210904) 
	Frangioni (US PGPUB 2019/0298151) 
Duckett et al. (US PGPUB 2019/0219831)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795